Title: To Thomas Jefferson from George Newbold, 24 September 1804
From: Newbold, George
To: Jefferson, Thomas


               
                  
                     Thomas Jefferson
                  
                  New York Septr. 24h. 1804
               
               Beleiving the enclos’d pamphlet will not be unacceptable to the President of the U. States,—I have taken the liberty of transmitting it for his perusal
               With due respect
               
                  
                     Geo. Newbold
                  
               
            